                     Case 2:21-mj-00166-PLM
AO 106 (Rev. 04/10) Application for a Search Warran             Document 1 Filed 03/24/21 Page 1 of 11


                                     UNITED STATES DISTRICT COURT
                                                                    for the
                                                       Western District
                                                      __________        of Washington
                                                                 District  of __________

             In the Matter of the Search of                               )
         (Briefly describe the property to be searched                    )
          or identify the person by name and address)                     )        Case No. MJ21-166
     SUBJECT PARCELS bearing confirmation nos.                            )
     EJ595717530US and EJ301660997US more fully                           )
              described in Attachment A.                                  )

                                           APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
See Attachment A, incorporated by reference.

located in the             Western                District of             Washington              , there is now concealed (identify the
person or describe the property to be seized):

 See Attachment B, incorporated herein by reference.

          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ✔ evidence of a crime;
               ✔ contraband, fruits of crime, or other items illegally possessed;
                 ✔ property designed for use, intended for use, or used in committing a crime;
                    a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
            Code Section                                                           Offense Description
           21 U.S.C. § 841(a)(1)                   Distribution and Possession with Intent to Distribute Controlled Substances
           21 U.S.C. § 843(b)                      Unlawful Use of a Communication Facility, including U.S. Mail,
                                                   to Facilitate the Distribution of Controlled Substances
          The application is based on these facts:
          ✔ See Affidavit of Postal Inspector Michael S. Fischlin, continued on the attached sheet.

                Delayed notice of      days (give exact ending date if more than 30 days:
                under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

                                                                      ✔

                                                                                                 Applicant’s signature

                                                                                             Michael S. Fischlin, USPIS
                                                                                                 Printed name and title

                                       worn to before me and signed in my presence


Date:      March 24, 2021
                                                                                                   Judge’s signature

City and state: Seattle, Washington                                              Paula L. McCandlis, United States Magistrate Judge
                                                                                                 Printed name and title


  2021R00245
                Case 2:21-mj-00166-PLM Document 1 Filed 03/24/21 Page 2 of 11




 1 STATE OF WASHINGTON                   )
 2                                       )      ss
 3 COUNTY OF KING                        )
 4                                           AFFIDAVIT
 5         I, Michael S. Fischlin, being first duly sworn on oath, depose and say:
 6                                  AFFIANT BACKGROUND
 7         1.       I am a United States Postal Inspector, assigned to investigate the unlawful
 8 transportation of contraband, including Title 21 controlled substances, through the United
 9 States Mail. I have been employed as a Postal Inspector since June 2016 and am
10 currently assigned to Seattle Division Headquarters, located in Seattle, Washington. As
11 part of my duties, I investigate the use of the United States Postal Service (“USPS”) to
12 illegally mail and receive controlled substances, the proceeds of drug trafficking, and
13 instrumentalities associated with drug trafficking, in violation of Title 21, United States
14 Code, Sections 841(a)(1) (distribution and possession with intent to distribute controlled
15 substances) and 843(b) (unlawful use of a communication facility, including USPS, to
16 facilitate the distribution of controlled substances). I have attended a one-week training
17 course presented by the USPIS where I received specialized training in the investigation
18 of controlled substances in the United States mails. I have received training on the
19 identification of controlled substances, interdiction of controlled substances and proceeds
20 thereof. I have also become familiar with methods used by individuals to hide, convert,
21 or otherwise conceal illicit narcotics proceeds, and the efforts of persons engaged in
22 transportation and laundering of illicit proceeds to avoid detection, apprehension, and
23 seizure by law enforcement.
24         2.       The information contained in this affidavit is based upon knowledge I
25 gained from my investigation, my personal observations, my training and experience, and
26 investigation by other inspectors, agents, and officers. Because the purpose of this
27 affidavit is limited to setting forth probable cause to search the parcels identified below, I
28
     AFFIDAVIT OF PI MICHAEL FISCHLIN – 1                                    UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     USAO# 2021R00245
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
                Case 2:21-mj-00166-PLM Document 1 Filed 03/24/21 Page 3 of 11




 1 have not set forth every fact of which I am aware pertaining to the investigation. Rather,
 2 I have included only those facts relevant to the determination of probable cause.
 3         3.       Through my training and experience, I am aware that USPS is often used to
 4 transport controlled substances and/or the proceeds from the sales of controlled
 5 substances throughout the United States. I have learned and observed that sometimes
 6 drug traffickers mail controlled substances and proceeds in the same parcel. I am also
 7 aware that proceeds from the sales of controlled substances are transported in the form of
 8 cash, money orders and other monetary instruments. I am aware that cash, as well as
 9 money orders purchased with cash, are desirable forms of payment for drug traffickers,
10 given that they are difficult for law enforcement to track.
11         4.       I also know that drug traffickers prefer delivery services such as USPS
12 Express and Priority Mail because of the reliability of these services and the ability to
13 track the article’s progress to the intended delivery point. When a drug trafficker learns
14 that a mailed article has not arrived as scheduled, he/she becomes suspicious of any
15 delayed attempt to deliver the item.
16         5.       In addition, I am aware that the USPS Express and Priority Mail services
17 were custom-designed to fit the needs of businesses by providing overnight delivery for
18 time-sensitive materials. Business mailings often contain typewritten labels, are in flat
19 cardboard mailers, and usually weigh less than eight (8) ounces. Businesses often use
20 corporate charge accounts and/or print their account number on the Express and Priority
21 Mail label in order to expedite transactions with USPS.
22         6.       Based on my training and experience concerning the use of Express and
23 Priority Mail for the transportation of controlled substances and/or the proceeds from the
24 sales of controlled substances, I am aware that these parcels usually contain some or all
25 of the following characteristics (which are different than characteristics of parcels being
26 sent by legitimate businesses):
27                 a.     Unlike typical Express and Priority Mail business mailings which
     usually have typed labels, parcels containing controlled substances and/or proceeds often
28
      AFFIDAVIT OF PI MICHAEL FISCHLIN – 2                                   UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
      USAO# 2021R00245
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
                Case 2:21-mj-00166-PLM Document 1 Filed 03/24/21 Page 4 of 11




 1 have handwritten address information. In addition, the address information often
   contains misspelled words or incomplete/incorrect addresses. This is done in an effort to
 2
   help conceal the true identities of the individuals involved.
 3
                 b.     The handwritten label on Express and Priority Mail parcels
 4
   containing controlled substances and/or proceeds often does not contain a business
 5 account number and/or credit card number. This is an indication that the sender likely
   paid cash. A credit card or business account number would more likely enable law
 6
   enforcement officers to connect the parcel to identifiable individuals.
 7
                 c.     Express and Priority Mail parcels containing controlled substances
 8
   and/or proceeds often stand out from typical business mailings as they do not bear any
 9 advertising on the mailing container/box, and are usually being mailed from one
   individual to another.
10
11               d.      The sender and/or recipient addresses on Express and Priority Mail
   parcels containing controlled substances and/or proceeds often are either fictitious or
12
   persons not known to postal personnel familiar with the addresses listed.
13
                 e.      The zip codes for the sender addresses on Express and Priority Mail
14
   parcels containing controlled substances and/or proceeds often are different from the zip
15 codes of the post offices from where the parcels were mailed.
16
                f.     Express and Priority Mail parcels containing controlled substances
17 and/or proceeds are often heavily taped on their seams in an effort to conceal scent.
18
                g.     Express and Priority Mail parcels containing controlled substances
19 and/or proceeds often include a waiver of signature.
20         7.       Inspectors who encounter a parcel with any or all of the above
21 characteristics often further scrutinize the parcel by, among other tactics, conducting
22 address verifications and using a trained narcotic-detecting canine.
23                                  ITEMS TO BE SEARCHED
24         8.       As set forth in Attachment A, this affidavit is made in support of an
25 application for a search warrant for two USPS Express Mail parcels (collectively the
26 “SUBJECT PARCELS”). The parcels are believed to contain controlled substances or
27 proceeds from the sale of controlled substances. The SUBJECT PARCELS are further
28 described as follows:
     AFFIDAVIT OF PI MICHAEL FISCHLIN – 3                                     UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     USAO# 2021R00245
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
                Case 2:21-mj-00166-PLM Document 1 Filed 03/24/21 Page 5 of 11




 1         SUBJECT PARCEL #1: One Express Mail parcel addressed to “Jermarcus
 2         Sanders, 8801 52nd Ave S.W. Apt J-102, Lakewood, WA 98499” with a return
 3         address of “Deshay Pannell, 4168 Mistymorn Way, Powder Springs, GA 30127.”
 4         This parcel measures approximately 11.25” x 8.75” x 6" with a weight of
 5         approximately 1 pound, 8 ounces. SUBJECT PARCEL #1 is postmarked March
 6         22, 2021, from zip code 30127 in Powder Springs, GA, and carries $53.30 in
 7         postage. The delivery confirmation number is EJ 595 717 530 US.
 8
 9         SUBJECT PARCEL #2: One Express Mail parcel addressed to “Shayvonne
10         Barrett, 8801 52nd Ave S.W. Apt J-102, Lakewood, WA 98499” with a return
11         address of “Shaquantae Morrow, 4629 Allenville Road, Faunsdale, AL 36738.”
12         This parcel measures approximately 12” x 3.5” x 14" with a weight of
13         approximately 1 pound, 6 ounces. SUBJECT PARCEL #2 is postmarked March
14         22, 2021, from zip code 36732 in Demopolis, AL, and carries $53.30 in postage.
15         The delivery confirmation number is EJ 301 660 997 US.
16
17         The SUBJECT PARCELS are currently in the custody of the USPIS located at
18 10700 27th Ave S., Seattle, Washington.
19                                   ITEMS TO BE SEIZED
20         9.       The application requests that law enforcement officers and agents be
21 authorized to seize the following from the SUBJECT PARCELS, which constitute the
22 fruits, instrumentalities, and evidence of mailing and distribution of controlled substances
23 in violation of Title 21, United States Code, Sections 841(a)(1) (distribution and
24 possession with intent to distribute controlled substances) and 843(b) (unlawful use of a
25 communication facility, including the U.S. mails, to facilitate the distribution of
26 controlled substances):
27
28
     AFFIDAVIT OF PI MICHAEL FISCHLIN – 4                                   UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     USAO# 2021R00245
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
             Case 2:21-mj-00166-PLM Document 1 Filed 03/24/21 Page 6 of 11




 1                a.     Controlled substances, including, but not limited to, cocaine, crack
   cocaine, heroin, hashish, marijuana, methamphetamine, MDMA, methadone, oxycodone,
 2
   and Oxycontin;
 3
                  b.     Monetary instruments, including but not limited to, currency, money
 4 orders, bank checks, and gift cards;
 5
                  c.     Controlled substance-related paraphernalia;
 6
                  d.     Documentary evidence relating to the purchase, sale, and/or
 7 distribution of controlled substances;
 8
                  e.     Notes, letters and other items which communicate information
 9 identifying the sender and/or recipient or pertaining to the contents of the mailing; and
10
                f.       Fingerprints and/or handwriting, to identify who handled and/or
11 mailed the parcel.
12                                  THE INVESTIGATION
13         10.    On March 23, 2021, U.S. Postal Inspectors were performing an Express
14 Mail interdiction at the USPS mail facility located at the Seattle Processing and
15 Distribution Center, 10700 27th Ave S., Seattle, Washington. The interdiction was
16 targeting inbound Express parcels suspected of containing controlled substances and/or
17 proceeds from the distribution of controlled substances.
18         11.    During the interdiction, the SUBJECT PARCELS were identified for
19 further inspection. Based on my training and experience, the SUBJECT PARCELS
20 exhibit many of the characteristics of parcels containing controlled substances and/or
21 proceeds from the distribution of controlled substances. Specifically, SUBJECT
22 PARCEL #1 bears a handwritten label that waives any signature requirement, excessive
23 tape, and lacks a phone number for the recipient. I know through my training and
24 experience that these are tactics commonly used by drug traffickers using the U.S. mails
25 in an attempt to elude detection by law enforcement. Furthermore, SUBJECT PARCEL
26 #1 was shipped from Powder Springs, Georgia to Lakewood, Washington. I know
27 through my training and experience that Georgia is a destination state for marijuana
28 parcels shipped from the source state of Washington, and that Washington drug
     AFFIDAVIT OF PI MICHAEL FISCHLIN – 5                                 UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     USAO# 2021R00245
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
             Case 2:21-mj-00166-PLM Document 1 Filed 03/24/21 Page 7 of 11




 1 distributors often collect payment for marijuana sales through Express and/or Priority
 2 Mail parcels shipped to Washington.
 3         12.    SUBJECT PARCEL #2 bears a handwritten label that waives any signature
 4 requirement, lacks a phone number for the recipient, originates in a different zip code
 5 than what the sender wrote on the return address, and postage was paid in cash. I know
 6 through my training and experience that these are tactics commonly used by drug
 7 traffickers using the U.S. mails in an attempt to elude detection by law enforcement.
 8 Furthermore, SUBJECT PARCEL #2 was shipped from Demopolis, Alabama to
 9 Lakewood, Washington. I know through my training and experience that Alabama is a
10 destination state for marijuana parcels shipped from the source state of Washington, and
11 that Washington drug distributors often collect payment for marijuana sales through
12 Express and/or Priority Mail parcels shipped to Washington.
13         13.    On March 23, 2021, the SUBJECT PARCELS were removed from the mail
14 stream in Seattle, Washington for further investigation.
15         14.    Using USPS and law enforcement databases, I researched the sender name
16 and address listed on SUBJECT PARCEL #1. That research reflects the address “4168
17 Mistymorn Way, Powder Springs, GA 30127” is a true and deliverable address. An
18 individual by the name of “Edward Deshay Pannell” is associated with “4168 Mistymorn
19 Way, Powder Springs, GA 30127.”
20         15.    Using USPS and law enforcement databases, I researched the recipient
21 address. I learned the address “8801 52nd Ave S.W. Apt J-102, Lakewood, WA 98499” is
22 a true and deliverable address. An individual by the name of “Jermarcus Sanders” is
23 associated with “8801 52nd Ave S.W. Apt J-102, Lakewood, WA 98499.” USPS business
24 records showed that one additional Express Mail parcel had been sent from Georgia to
25 this address in December 2020.
26         16.    Using USPS and law enforcement databases, I researched the sender name
27 and address listed on SUBJECT PARCEL #2. That research reflects the address “4629
28 Allenville Road, Faunsdale, AL 36738” is a true and deliverable address. An individual
     AFFIDAVIT OF PI MICHAEL FISCHLIN – 6                                  UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     USAO# 2021R00245
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
                Case 2:21-mj-00166-PLM Document 1 Filed 03/24/21 Page 8 of 11




 1 by the name of “Shaquantae Morrow” is not associated with “4629 Allenville Road,
 2 Faunsdale, AL 36738.”
 3           17.      Using USPS and law enforcement databases, I researched the recipient
 4 address. An individual by the name of “Shayvonne Sanders (maiden name “Barrett”)” is
 5 associated with “8801 52nd Ave S.W. Apt J-102, Lakewood, WA 98499.” USPS business
 6 records showed that 14 additional Express Mail parcels had been sent from Alabama to
 7 this address since late September 2020.
 8           18.      Furthermore, during an interdiction in January 2021, an Express Mail
 9 parcel sent from Alabama which was addressed to “Jermarcus Sanders” at “8801 52nd
10 Ave S.W. Apt J-102, Lakewood, WA 98499” was detained. Apollo, a narcotic-detection
11 dog had indicated to the positive odor of narcotics emitting from the parcel. I obtained
12 consent from Sanders to open the parcel. The parcel contained $15,880 in U.S. currency
13 which had been found vacuum-sealed within packages of baby wipes. Sanders stated he
14 did not expect to receive U.S. currency. I asked Sanders why he would be sent a large
15 sum of money to which he replied, “maybe it’s a gift.” I advised Sanders the U.S.
16 currency was suspected to be proceeds from the distribution of controlled substances and
17 as a result would be seized.
18           19.      Based upon this information on March 23, 2021, I requested the assistance
19 of Officer Kristina Johnson with U.S. Customs and Border Protection, and her narcotics
20 detecting canine partner “Remi.” 1 I placed four control parcels in a line-up in an open
21 parking lot with SUBJECT PARCEL #2 in position #3. Officer Johnson and Remi began
22 to search in a systematic manner. Officer Johnson reported a change in behavior when
23 Remi approached SUBJECT PARCEL #2. Remi stopped, took several deep breaths, and
24 sat indicating the positive odor of narcotics emitting from SUBJECT PARCEL #2. An
25
26
27
     1
      SUBJECT PARCEL #1 was separately placed in a line-up in an open parking lot with four control parcels. Officer
28   Johnson did not report a change in behavior when Remi approached SUBJECT PARCEL #1.
      AFFIDAVIT OF PI MICHAEL FISCHLIN – 7                                                 UNITED STATES ATTORNEY
                                                                                          700 STEWART STREET, SUITE 5220
      USAO# 2021R00245
                                                                                              SEATTLE, WASHINGTON 98101
                                                                                                    (206) 553-7970
             Case 2:21-mj-00166-PLM Document 1 Filed 03/24/21 Page 9 of 11




 1 affidavit detailing Officer Johnson’s training and qualifications with Remi is attached
 2 hereto and incorporated herein by reference.
 3                                        CONCLUSION
 4          20.    Based on the facts set forth in this Affidavit, I believe there is probable
 5 cause to conclude that the SUBJECT PARCELS contain controlled substances,
 6 documents, or other evidence, more fully identified in Attachment B, related to the
 7 mailing and distribution of controlled substances, in violation of Title 21, United States
 8 Code, Sections 841(a)(1) (distribution and possession with intent to distribute controlled
 9 substances) and 843(b) (unlawful use of a communication facility, including the U.S.
10 mails, to facilitate the distribution of controlled substances).
11
12
13
                                         MICHAEL S. FISCHLIN
14
                                         United States Postal Inspector
15
16          The above-named agent provided a sworn statement attesting to the truth of the
17 contents of the foregoing affidavit           h     on this 24th day of March 2021.
18
19
20
                                         PAULA L. McCANDLIS
21                                       United States Magistrate Judge
22
23
24
25
26
27
28
     AFFIDAVIT OF PI MICHAEL FISCHLIN – 8                                      UNITED STATES ATTORNEY
                                                                              700 STEWART STREET, SUITE 5220
     USAO# 2021R00245
                                                                                SEATTLE, WASHINGTON 98101
                                                                                      (206) 553-7970
            Case 2:21-mj-00166-PLM Document 1 Filed 03/24/21 Page 10 of 11




1                                      ATTACHMENT A
                                      Parcels to be searched
2
           SUBJECT PARCEL # 1: One Express Mail parcel addressed to “Jermarcus
3
     Sanders, 8801 52nd Ave S.W. Apt J-102, Lakewood, WA 98499” with a return address of
4
     “Deshay Pannell, 4168 Mistymorn Way, Powder Springs, GA 30127.” This parcel
5
     measures approximately 11.25” x 8.75” x 6" with a weight of approximately 1 pound, 8
6
     ounces. SUBJECT PARCEL #1 is postmarked March 22, 2021, from zip code 30127 in
7
     Powder Springs, GA, and carries $53.30 in postage. The delivery confirmation number is
8
     EJ 595 717 530 US.
9
10
           SUBJECT PARCEL #2: One Express Mail parcel addressed to “Shayvonne
11
     Barrett, 8801 52nd Ave S.W. Apt J-102, Lakewood, WA 98499” with a return address of
12
     “Shaquantae Morrow, 4629 Allenville Road, Faunsdale, AL 36738.” This parcel
13
     measures approximately 12” x 3.5” x 14" with a weight of approximately 1 pound, 6
14
     ounces. SUBJECT PARCEL #2 is postmarked March 22, 2021, from zip code 36732 in
15
     Demopolis, AL, and carries $53.30 in postage. The delivery confirmation number is EJ
16
     301 660 997 US.
17
18
           The SUBJECT PARCELS are currently in the custody of the USPIS located at
19
     10700 27th Ave S., Seattle, Washington.
20
21
22
23
24
25
26
27
28
      ATTACHMENT A - 1                                                 UNITED STATES ATTORNEY
                                                                      700 STEWART STREET, SUITE 5220
      USAO#
                                                                        SEATTLE, WASHINGTON 98101
                                                                              (206) 553-7970
             Case 2:21-mj-00166-PLM Document 1 Filed 03/24/21 Page 11 of 11




 1                                       ATTACHMENT B
                                          Items to be seized
 2
            The following items that constitute evidence, instrumentalities, or fruits of
 3
     violations of Title 21, United States Code, Section 841(a)(1), distribution and possession
 4
     with intent to distribute controlled substances, and Section 843(b), unlawful use of a
 5
     communication facility, including the U.S. mails, to facilitate the distribution of
 6
     controlled substances:
 7
                 a.     Controlled substances, including, but not limited to, cocaine, crack
 8 cocaine, heroin, hashish, marijuana, methamphetamine, MDMA, methadone, oxycodone,
 9 and Oxycontin;
10               b.     Monetary instruments, including but not limited to, currency, money
11 orders, bank checks, and gift cards;
12                 c.     Controlled substance-related paraphernalia;
13
                  d.     Documentary evidence relating to the purchase, sale, and/or
14 distribution of controlled substances;
15
                  e.     Notes, letters and other items which communicate information
16 identifying the sender and/or recipient or pertaining to the contents of the mailing; and
17
                  f.     Fingerprints and/or handwriting, to identify who handled and/or
18 mailed the parcel.
19
20
21
22
23
24
25
26
27
28
      ATTACHMENT B - 1                                                      UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
      USAO#
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
